                                                                        U.S. DISTRICT COURT
                                                                    NORTHERN DISTRICT OF TEXAS
                                                                             FILED
                      IN THE UNITED STATES DISTRICT C URT
                           NORTHERN DISTRICT OF TEXAS                     MAY 1 0 2019 ·
                               FORT WORTH DIVISION

                                                                     CLERK, U.S. DJSTJUCT COURT
FLOYD HARVEY HODO,                                §                    l l Y - - Dcputy
                                                                                 .,--:----
                                                  §
             Plaintiff,                           §
                                                  §
vs.                                               §   NO. 4:19-CV-153-A
                                                  §
JOEL FITZGERALD, ET AL.,                          §
                                                  §
             Defendants.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant S.
                               1
Madurski    ("Madurski")           to dismiss. The court, having considered

the motion, the response of plaintiff, Floyd Harvey Hodo, the

reply, the record, and applicable authorities,                    finds that the

motion should be granted.

      This is an excessive force case where plaintiff alleges that

Madurski, a police officer, ran over his legs with a police

vehicle, crushing them and causing plaintiff to be unable to walk

for a period of time. Madurski says that plaintiff has not

pleaded sufficient facts to overcome his right to qualified

immunity.

      Qualified immunity insulates a government official from

civil damages liability when the official's actions do not

"violate clearly established statutory or constitutional rights



      1
      Madurski is the sole remaining defendant in this action.
of which a reasonable person would have known."     Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982).     For a right to be "clearly

established," the right's contours must be "sufficiently clear

that a reasonable official would understand that what he is doing

violates that right."     Anderson v. Creighton, 483 U.S. 635, 640

(1987).    Individual liability thus turns on the objective legal

reasonableness of the defendant's actions assessed in light of

clearly established law at the time.     Hunter v. Bryant, 502 U.S.

224, 228   (1991); Anderson, 483 U.S. at 639-40.   In Harlow, the

court explained that a key question is "whether that law was

clearly established at the time an action occurred" because "[i]f

the law at that time was not clearly established, an official

could not reasonably be expected to anticipate subsequent legal

developments, nor could he fairly be said to 'know• that the law

forbade conduct not previously identified as unlawful."     457 U.S.

at 818.    In assessing whether the law was clearly established at

the time, the court is to consider all relevant legal authority,

whether cited by the parties or not.     Elder v. Holloway, 510 U.S.

510, 512   (1994).   If public officials of reasonable competence

could differ on the lawfulness of defendant's actions, the

defendant is entitled to qualified immunity. Mullehix v. Luna,

136 s. Ct. 305, 308 (2015); Malley v. Briggs, 475 U.S. 335, 341

(1986); Fraire v. city of Arlington, 957 F.2d 1268, 1273    (5th


                                  2
Cir. 1992).   "[A]n allegation of malice is not sufficient to

defeat immunity if the defendant acted in an objectively

reasonable manner.•     Malley, 475 U.S. at 341.

     In analyzing whether an individual defendant is entitled to

qualified immunity, the court considers whether plaintiff has

alleged any violation of a clearly established right, and,    if so,

whether the individual defendant's conduct was objectively

reasonable.   Siegert v. Gilley, 500 U.S. 226, 231 (1991); Duckett

v. City of Cedar Park, 950 F.2d 272, 276-80 (5th Cir. 1992).      In

so doing, the court should not assume that plaintiff has stated a

claim, i.e., asserted a violation of a constitutional right.

Siegert, 500 U.S. at 232.     Rather, the court must be certain

that, if the facts alleged by plaintiff are true, a violation has

clearly occurred.     Connelly v. Comptroller, 876 F.2d 1209, 1212

(5th Cir. 1989).    A mistake in judgment does not cause an officer

to lose his qualified immunity defense.     In Hunter, the Supreme

Court explained:

     The qualified immunity standard •gives ample room for
     mistaken judgments" by protecting "all but the plainly
     incompetent or those who knowingly violate the law.•
     Malley, [475 U.S.] at 343.        This accommodation for
     reasonable error exists because •officials should not err
     always on the side of caution• because they fear being sued.


502 U.S. at 229. Further, that the officer himself may have

created the situation does not change the analysis. That he could


                                   3
have handled the situation better does not affect his entitlement

to qualified immunity. Young v. City of Killeen, 775 F.2d 1349,

1352-53     (5th Cir. 1985).

     When a defendant relies on qualified immunity, the burden is

on the plaintiff to negate the defense. Kovacic v. Villarreal,

628 F.3d 209, 211 (5th Cir. 2010); Foster v. City of Lake

Jackson, 28 F. 3d 425, 428               (5th Cir. 1994). Although Supreme Court

precedent does not require a case directly on point, existing

precedent must place the statutory or constitutional question

beyond debate. White v. Pauly, 137 S. Ct. 548, 551 (2017). That

is, the clearly established law upon which plaintiff relies

should not be defined at a high level of generality, but must be

particularized to the facts of the case. Id. at 552. Thus, the

failure to identify a case where an officer acting under similar

circumstances was held to have violated plaintiff's rights will

most likely defeat the plaintiff's ability to overcome a

qualified immunity defense. Id.

     On February 19, 2019, plaintiff filed his complaint in this

action, naming Joel Fitzgerald, Chief of Police, and Madurski as

defendants. Doc.' 1. By order and final judgment signed February

20, 2019, the court dismissed the claims against Fitzgerald and




    2
        The "Doc.   "reference is to the number of the item on the docket in this action.

                                                  4
allowed plaintiff to pursue his claims against Madurski. Docs. 6

& 7. The February 20 order recited:

     Plaintiff alleges that Madurski ran over plaintiff with
     his police vehicle, crushing both of plaintiff's legs
     and causing him to be in a wheelchair for over six
     months. Investigating officers determined that Madurski
     used excessive force and described the incident as
     police brutality.

Doc. 6 at 1. Plaintiff now hangs his hat on the quoted language

to argue that the court is bound by its determination that

plaintiff should be allowed to proceed. Doc. 19 at 4-6.

     As Madurski points out, plaintiff relies on the report of an

investigation of the incident    ("given a claim #") by

"investigating officers with Internal Affairs," which he says

"described [Madurski's acts]    as excessive use of force and police

brutality." Doc. 1 at 4. Accordingly, Madurski has provided a

copy of the police investigation report, which the court can take

into account in ruling on the motion. Collins v. Morgan Stanley

Dean Witter, 224 F.3d 496,   498-99   (5th Cir. 2000)(the court may

consider documents attached to the motion if they are referred to

in the plaintiff's complaint and are central to the plaintiff's

claims). And, where, as here, there is a conflict between the

plaintiff's allegations and the exhibits to his pleading, the

exhibits control. Simmons v. Peavy-Welsh Lumber Co., 113 F.2d

812, 813   (5th Cir. 1940). The court may also take into account

matters of public record. Papasan v. Allain, 478 U.S. 265, 268

                                  5
n.1 (1986); Davis v. Bayless, 70 F.3d 367, 372 n.3                                    (5th Cir.

1995); Cinel v. Connick, 15 F. 3d 1338, 1343 n.6                                 (5th Cir. 1994)

This includes taking notice of pending judicial proceedings.

Patterson v. Mobil Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir.

            3
2003).

        As Madurski notes, plaintiff's complaint does not include

much more than conclusory allegations. With regard to what

Madurski did, plaintiff alleges,                         "I was ran [sic] over by

 [Madurski]       and both of my leg's [sic] were crushed under the

police vehicle. Doc. 1 at 4. He does not allege any facts to show

that Madurski acted deliberately or intentionally to harm him.

One could surmise intentional action to harm plaintiff from the

recited investigative finding of •excessive use of force and

police brutality,• but the police report itself belies such

allegation. Doc. 17, Apx. p.2-3.                         The report instead concludes

that plaintiff was likely injured when he wrecked the stolen car

he was driving and that plaintiff, who was trying to escape on

foot,       slid into the door of the police vehicle. His injuries were

not consistent with being hit by the police car. And, dash cam

video affirmed the investigative findings and not plaintiff's

allegations. Id.



        3
         ln this case, the matters of public record include court docUinents reflecting plaintiffs pleas and
convictions for ea1jacking and fleeing from Madurski.

                                                     6
     As pleaded, plaintiff's complaint does no more than permit

the court to infer the mere possibility of misconduct by

Madurski. Plaintiff's alleged injuries were just as likely

negligently caused, if indeed they were caused by Madurski at

all. See Walton v. Salter, 547 F.2d 824, 825   (5th Cir. 1977) (no

constitutional violation when an officer driving a police car

accidentally collides with a person or vehicle) . Moreover, the

only case plaintiff has cited for the proposition that Madurski's

conduct was clearly prohibited, Bunkley v. City of Detroit, 902

F.3d 552   (6th Cir. 2018), is not controlling here, much less on

point. In Bunkley, the plaintiff, who was falsely arrested,

charged, and convicted of a crime he did not commit, was not even

on the scene of the underlying crime. Here, plaintiff, who had

carjacked a vehicle from an elderly victim by ramming her car

with his, was admittedly fleeing the scene in the stolen vehicle

when he crashed and tried to escape on foot. He has not cited any

authority prohibiting Madurski's conduct under the same or

similar circumstances. See Dist. of Columbia v. Wesby, 138 s. Ct.

577, 590   (2018); White v. Pauly, 137 S. Ct. at 551-52.

Accordingly, his claims against Madurski must be dismissed.

     The court ORDERS that Madurski's motion to dismiss be, and

is hereby, granted, and plaintiff's claims against Madurski be,




                                  7
and are hereby, dismissed.

     SIGNED May 10, 2019.

                                     /   /   ~'


                             JO /McBRYDE
                             U:;Jfed States District

                             "




                                 8
